

117 HR 3240 IH: National Strategic and Critical Minerals Production Act of 2021
U.S. House of Representatives
2021-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3240IN THE HOUSE OF REPRESENTATIVESMay 14, 2021Mr. Amodei (for himself, Mr. Westerman, Mr. Young, Mr. LaMalfa, Mr. Fulcher, Mr. Reschenthaler, and Mrs. Lesko) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior and the Secretary of Agriculture to more efficiently develop domestic sources of the minerals and mineral materials of strategic and critical importance to the economic and national security and manufacturing competitiveness of the United States, and for other purposes.1.Short titleThis Act may be cited as the National Strategic and Critical Minerals Production Act of 2021.2.FindingsCongress finds the following:(1)The industrialization of developing nations has driven demand for nonfuel minerals necessary for telecommunications, military technologies, healthcare technologies, and conventional and renewable energy technologies.(2)The availability of minerals and mineral materials are essential for economic growth, national security, technological innovation, and the manufacturing and agricultural supply chain.(3)Minerals and mineral materials are critical components of every transportation, water, telecommunications, and energy infrastructure project necessary to modernize the crumbling infrastructure of the United States.(4)The exploration, production, processing, use, and recycling of minerals contribute significantly to the economic well-being, security, and general welfare of the United States.(5)Constraints on mineral supply chains are expected to grow globally due to increased demand, leading to higher costs of raw materials necessary for innovative technologies to combat climate change.(6)China currently controls the majority of worldwide production of certain minerals, including—(A)rare earth minerals;(B)graphite and graphene;(C)lithium; and(D)vanadium.(7)Domestic mineral production must grow to allow the United States to fulfill its national security, healthcare, infrastructure, energy, manufacturing, agricultural, and environmental needs.(8)In order to ensure the United States remains economically competitive, domestic production of minerals and mineral materials must be prioritized and bolstered through reducing existing constraints on mineral access.(9)As of 2020, the United States is entirely import dependent for 17 key mineral resources, and more than 50 percent import dependent for an additional 29 mineral commodities. United States mineral import reliance has nearly doubled over the past 20 years.(10)The United States permitting process—which takes on average 7 to 10 years or more—is one of the principal barriers to the domestic mining sector’s ability to ensure robust mineral supply chains and creates a competitive disadvantage in attracting investment for mineral development.3.DefinitionsIn this Act:(1)AgencyThe term agency means—(A)any agency, department, or other unit of Federal, State, local, or tribal government; or(B)an Alaska Native Corporation.(2)Alaska Native CorporationThe term Alaska Native Corporation has the meaning given the term Native Corporation in section 3 of the Alaska Native Claims Settlement Act (43 U.S.C. 1602).(3)Lead agencyThe term lead agency means the agency with primary responsibility for issuing a mineral exploration or mine permit for a project.(4)Mineral exploration or mine permitThe term mineral exploration or mine permit includes—(A)an authorization of the Bureau of Land Management or the Forest Service, as applicable, for premining activities that requires an environmental impact statement or similar analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);(B)a plan of operations issued by—(i)the Bureau of Land Management under subpart 3809 of part 3800 of title 43, Code of Federal Regulations (or successor regulations); or(ii)the Forest Service under subpart A of part 228 of title 36, Code of Federal Regulations (or successor regulations); and(C)a permit issued under an authority described in section 3503.13 of title 43, Code of Federal Regulations (or successor regulations).(5)ProjectThe term project means a project for which the issuance of a permit is required to conduct activities for, relating to, or incidental to mineral exploration, mining, beneficiation, processing, or reclamation activities—(A)on a mining claim, millsite claim, or tunnel site claim for any locatable mineral; or(B)relating to a Federal mineral lease leased under—(i)the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.); or(ii)section 402 of Reorganization Plan Numbered 3 of 1946 (5 U.S.C. App.).4.Improving development of strategic and critical minerals(a)Definition of strategic and critical mineralsIn this section, the term strategic and critical minerals means minerals that are necessary—(1)for the national defense and national security requirements;(2)for the energy infrastructure of the United States, including—(A)pipelines;(B)refining capacity;(C)electrical power generation and transmission; and(D)renewable energy production;(3)for community resiliency, coastal restoration, and ecological sustainability for the coastal United States;(4)to support domestic manufacturing, agriculture, housing, telecommunications, healthcare, and transportation infrastructure; or(5)for the economic security of, and balance of trade in, the United States.(b)Consideration of certain domestic mines as infrastructure projectsA domestic mine that, as determined by the lead agency, will provide strategic and critical minerals shall be considered to be an infrastructure project for the purposes of Executive Order 13807 (42 U.S.C. 4370m note, relating to Establishing Discipline and Accountability in the Environmental Review and Permitting Process for Infrastructure Projects).5.Responsibilities of the lead agency(a)In generalThe lead agency shall appoint a project lead within the lead agency, who shall coordinate and consult with cooperating agencies and any other agencies involved in the permitting process, project proponents, and contractors to ensure that cooperating agencies and other agencies involved in the permitting process, project proponents, and contractors—(1)minimize delays;(2)set and adhere to timelines and schedules for completion of the permitting process;(3)set clear permitting goals; and(4)track progress against those goals.(b)Determination under the National Environmental Policy Act of 1969(1)In generalTo the extent that section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) applies to the issuance of any mineral exploration or mine permit, the requirements of such section shall be deemed satisfied if the lead agency determines that a State or Federal agency acting under State or Federal law has addressed or will address the following factors:(A)The environmental impact of the action to be conducted under the permit.(B)Possible adverse environmental effects of actions under the permit. (C)Possible alternatives to issuance of the permit.(D)The relationship between long- and short-term uses of the local environment and the maintenance and enhancement of long-term productivity.(E)Any irreversible and irretrievable commitment of resources that would be involved in the proposed action.(F)The ability of the public to participate during the decision-making process for authorizing actions under the permit.(2)Written requirementIn making a determination under paragraph (1), not later than 90 days after receipt of an application for the permit, the lead agency, in a written record of decision, shall—(A)explain the rationale used in reaching the determination; and(B)state the facts in the record that are the basis for the determination.(c)Coordination on Permitting Process(1)In generalThe lead agency shall enhance government coordination for the permitting process by—(A)avoiding duplicative reviews;(B)minimizing paperwork; and(C)engaging other agencies and stakeholders early in the process.(2)ConsiderationsIn carrying out paragraph (1), the lead agency shall consider—(A)deferring to, and relying on, baseline data, analyses, and reviews performed by State agencies with jurisdiction over the proposed project; and(B)to the maximum extent practicable, conducting any consultations or reviews concurrently rather than sequentially if concurrent consultation or review would expedite the process.(3)Memorandum of Agency AgreementAt the request of a State or local planning agency, the lead agency, in consultation with other Federal agencies with relevant jurisdiction in the environmental review process, may establish memoranda of agreement with the project sponsor, State and local governments, and other appropriate entities to accomplish the coordination activities described in this subsection.(d)Schedule for Permitting Process(1)In generalFor any project for which the requirements of section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) are not deemed satisfied by the lead agency under subsection (b), at the request of a project proponent, the lead agency, cooperating agencies, and any other agencies involved with the mineral exploration or mine permitting process shall enter into an agreement with the project proponent that sets time limits for each part of the permitting process, including—(A)the decision on whether to prepare an environmental impact statement or similar analysis required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C));(B)a determination of the scope of any environmental impact statement or similar analysis required under such section;(C)the scope of, and schedule for, the baseline studies required to prepare an environmental impact statement or similar analysis required under such section;(D)preparation of any draft environmental impact statement or similar analysis required under such section;(E)preparation of a final environmental impact statement or similar analysis required under such section;(F)any consultations required under applicable law;(G)submission and review of any comments required under applicable law;(H)publication of any public notices required under applicable law; and(I)any final or interim decisions relating to such project.(2)Time Limit for Permitting ProcessExcept if extended by mutual agreement of the project proponent and the lead agency, the time period for the total review process described in paragraph (1) may not exceed 30 months.(e)Limitation on Addressing Public CommentsThe lead agency is not required to address any agency or public comments that were not submitted—(1)during a public comment period or consultation period provided during the permitting process; or(2)as otherwise required by law.(f)Financial AssuranceNotwithstanding any other provision of law, the lead agency shall determine the amount of financial assurance required for reclamation of a mineral exploration or mining site. Such amount shall be sufficient to cover the estimated cost of contracting with a third party to reclaim the operations according to the reclamation plan, including construction and maintenance costs for any treatment facilities necessary to meet Federal, State, and Tribal environmental standards.(g)Projects within National ForestsWith respect to projects on National Forest System land (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) the lead agency shall—(1)exempt from the requirements of part 294 of title 36, Code of Federal Regulations (or successor regulations)—(A)all areas of identified mineral resources in land use designations, other than nondevelopment land use designations, in existence on the date of enactment of this Act; and(B)all additional routes or areas that the lead agency determines necessary to facilitate the construction, operation, maintenance, and restoration of an area described in subparagraph (A); and(2)continue to apply the exemptions described in paragraph (1) after the date on which approval of the minerals plan of operations described in section 3(4)(B)(ii) for the National Forest System land.(h)Application to Existing Permit Applications(1)In generalUpon written request by an applicant to the lead agency, this section shall apply to a mineral exploration or mine permit for which an application was submitted before the date of enactment of this Act.(2)ImplementationThis section applies to a request for a mineral exploration or mine permit submitted on a date that is not less than 30 days after the date of enactment of this Act.6.Secretarial order not affectedThis Act shall not apply to any mineral described in Secretarial Order 3324, issued by the Secretary of the Interior on December 3, 2012, in any area to which the order applies.